EXHIBIT 10.11

AMENDMENT TO

THE MORGAN STANLEY 1994 OMNIBUS EQUITY PLAN,

DATED AS OF NOVEMBER 27, 2006

Section 4.5 of the Morgan Stanley 1994 Omnibus Equity Plan, as amended, is
amended in its entirety to read as follows:

4.5 Adjustments Upon Changes in Capitalization. The number of shares of Common
Stock which may be issued pursuant to awards under the Plan, the maximum number
of options and/or unrelated stock appreciation rights which may be granted to
any one person in any year, the number of shares of Common Stock subject to
awards, the two (2) percent limitation on the number of shares of Common Stock
which may vest in respect of restricted stock and recognition share awards under
Section 1.5(a) above, the option exercise price and appreciation base of options
and stock appreciation rights theretofore granted under the Plan, and the amount
payable by a grantee in respect of an award, shall be equitably adjusted for any
change in the number of issued shares of Common Stock resulting from the
subdivision or combination of shares of Common Stock or other capital
adjustments, or the payment of a stock dividend after the effective date of the
Plan, or other change in such shares of Common Stock effected without receipt of
consideration by the Company; provided that any awards covering fractional
shares of Common Stock resulting from any such adjustment shall be eliminated
and provided further, that each incentive stock option granted under the Plan
shall not be adjusted in a manner that causes such option to fail to continue to
qualify as an “incentive stock option” within the meaning of Code section 422.